Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 22, 2010                                                                                              Marilyn Kelly,
                                                                                                                    Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                        Maura D. Corrigan
  142140 & (61)                                                                                        Robert P. Young, Jr.
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                      Alton Thomas Davis,
                                                                                                                         Justices
  AFSCME COUNCIL 25,
           Plaintiff-Appellee,
  v                                                                 SC: 142140
                                                                    COA: 298655
                                                                    Wayne CC: 07-708765-CK
  COUNTY OF WAYNE,
           Defendant-Appellee,
  and
  THIRD CIRCUIT COURT,
             Intervening Defendant-Appellant.
  _________________________________________/

         On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the November 5, 2010 order of the Court of Appeals
  is considered, and it is DENIED, because we are not persuaded that the questions
  presented should be reviewed by this Court. The Court of Appeals is DIRECTED to
  decide this case on an expedited basis, in light of the importance of the issues before that
  court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 22, 2010                   _________________________________________
         d1215                                                                 Clerk